Filed Pursuant to Rule 497(c) 1933 Act File No. 333-108394 1940 Act File No. 811-21422 Trust for Advised Portfolios On behalf of Trust for Advised Portfolios and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information inthe definitive form of prospectus filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(c) under the Securities Act on February 2, 2016; such form of prospectus (accession number 0000894189-16-007398) is incorporated by reference into this Rule 497 Document.The purpose of this filing is to submit the 497(c) filing dated February 2, 2016 in XBRL for the Ziegler Strategic Income Fund and Ziegler FAMCO Covered Call Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
